129 F.3d 121
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Home Federal Savings Bank, a savings bank organized underthe laws of the United States, formerly known asHome Federal Savings & Loan, Appellant,Appeal from the United States v. District Court for theDistrict of Minnesota.  American Bank National Association,a bank organized under the laws of the United States,formerly known as American National Bank and Trust Company, Appellee.
No. 97-1125MN.
United States Court of Appeals, Eighth Circuit.
Oct. 30, 1997.

Appeals from the United States District Court for the District of Minnesota.
Before FAGG, WOLLMAN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Home Federal Savings Bank appeals an adverse grant of summary judgment in this diversity action.  After de novo review, we are satisfied the district court correctly applied state law and the record supports the district court's ruling.  Because a comprehensive opinion in this diversity case would lack precedential value, we affirm for the reasons set forth in the district court's well-reasoned opinion.  See 8th Cir.  R. 47B.